Title: From Thomas Jefferson to the Commissioners of the Federal District, 11 May 1792
From: Jefferson, Thomas
To: Commissioners of the Federal District


          
            Gentlemen
            Philadelphia May. 11. 1792.
          
          I am to acknolege the receipt of your joint favor of April 14. and Mr. Carrol’s separate one of Apr. 16.—I had informed you in a former letter that the catastrophe among the paper dealers would retard the completion of the loan. I now inclose you a letter from Mr. Blodget by which you will perceive it’s effect to be greater than he had at first supposed. He thinks that the payment of June, which if the loan had been filled up, would have been of 50,000 D. must now be thrown back and consolidated with that of November, except as to 10,000. Doll. which he undertakes to pay on the 15th. of June for 80 shares he takes himself, and 20. he has disposed of. After consultation with the President, we concluded nothing better was to be done than still to leave the matter in Blodget’s hands. I therefore yesterday delivered him 500. warrants for which I inclose his receipt, and I return you the 19. supernumerary, which he wishes you to preserve, lest accident might destroy or deface some of those he has. He is sanguine in his expectations that he can dispose of the whole in the summer, and for so much as he can, he will obtain earlier payments than November of the first hundred dollars a share. You will of course however not enter into engagements faster than the actual sales. I have the honor to be with the most perfect esteem & respect Gent. your mo. obedd. hble servt.,
          
            Th: Jefferson
          
        